            Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


LARGAN PRECISION CO., LTD.,

                Plaintiff,

       v.                                        CASE NO.: 4:19-CV-00696-ALM

ABILITY OPTO-ELECTRONICS
TECHNOLOGY CO. LTD., LTD.;
NEWMAX TECHNOLOGY CO., LTD.;
AND HP INC.

                Defendants.


        DEFENDANT HP INC.’S ANSWER AND DEFENSES TO COMPLAINT

       Defendant HP Inc. (“HP”) answers Plaintiff Largan Precision Co., Ltd.’s (“Largan”)

Complaint as follows using the same headings and numbering as in the Complaint. In response

to all paragraphs of the Complaint, HP denies each and every allegation except as expressly

admitted herein. HP’s answers are based on HP’s investigation to date. HP reserves the right to

amend or supplement its Answer and Defenses to Complaint in accordance with this Court’s

scheduling order should HP discover new, relevant facts or information during the course of its

continued investigation of this matter.

                                           ANSWER

                                          THE PARTIES

       1.      HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 1, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       2.      HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 2, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).



                                                  1
            Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 2 of 15




       3.      HP admits that the four patents are U.S. Patent No. 7,274,518 (“the ’518 Patent”);

U.S. Patent No. 8,395,691 (“the ’691 Patent”); U.S. Patent No. 8,988,796 (“the ’796 Patent”);

and U.S. Patent No. 9,146,378 (“the ’378 Patent”) (collectively “the patents-in-suit”).

       4.      HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 4, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       5.      HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 5, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       6.      HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 6, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       7.      HP admits to being a Delaware corporation with its principal place of business

located at 1501 Page Mill Road, Palo Alto, California 94304.

                                JURISDICTION AND VENUE

       8.      HP admits that the Complaint asserts a patent infringement claims under the laws

of the United States, Title 35 of the United States Code.

       9.      HP admits that this Court has subject-matter jurisdiction over this action.

       10.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 10, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       11.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 11, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       12.     HP denies that it has offered to sell or is selling products that infringe the patents-

in-suit in Texas or any state. HP admits that it sells and offers for sell HP products in Texas, but

denies that these HP products infringe the patents-in-suit. HP admits that it is registered to do




                                                  2
           Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 3 of 15




business in the State of Texas and has appointed CT Corporation System, 1999 Bryan St., Ste.

900 Dallas, Texas 75201, as its agent for service of process.

         13.   HP denies having committed patent infringement in this District. HP also denies

having or soliciting customers in this District who purchase, acquire, or use infringing HP

products. HP admits to having offices in Plano, Texas. HP admits that authorized service centers

exist in Plano, Texas, and McKinney, Texas, but denies that such centers are owned or operated

by HP.

         14.   HP admits that venue is proper in this District but reserves the right to challenge

venue on convenience grounds under 28 U.S.C. § 1404.

         15.   HP denies that joinder is proper in this case. HP denies that Largan has any right

to relief against it. HP also denies that any right to relief that Largan alleges it has against HP

arises out of the same transaction, occurrence, or series of transactions or occurrences relating

to the claims against the other Defendants in this action. HP also denies that there are common

questions of facts sufficient to warrant joinder in this action.

                                         BACKGROUND

         16.   HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 16, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

         17.   HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 17, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

         18.   HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 18, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

         19.   HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 19, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).


                                                   3
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 4 of 15




        20.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 20, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        21.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 21, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        22.     HP admits that it was contacted by Largan in 2013, and that various infringement

allegations were made against AOET at that time. HP lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 22, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5). HP reserves the right to amend its answer to Paragraph

22 in the event that further investigation reveals a record of this purported communication.

        23.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 23, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        24.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 24, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        25.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 25, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        26.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 26, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

        27.     HP denies that any of its HP products sold in the United States incorporate lenses

that infringe the patents-in-suit.

        28.     HP lacks knowledge or information sufficient to form a belief about the truth of

Largan’s allegations as to its own investigation, and therefore denies them pursuant to Fed. R.

Civ. P. 8(b)(5). HP admits that Largan contacted HP in March 2019 alleging that various HP

products infringed Largan’s patents. HP also admits that, in March 2019, Largan provided HP



                                                 4
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 5 of 15




with CT scans of suspected AOET lenses and an element-by-element comparison of the lenses

in various HP products with Largan’s patents but denies that Largan identified AOET as the

maker of the suspected lenses. HP denies that any HP product with an infringing lens was sold

in the United States. HP lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 28, and therefore denies them pursuant to Fed.

R. Civ. P. 8(b)(5).

       29.     HP lacks knowledge or information sufficient to form a belief about the truth of

Largan’s allegations as to its own investigation, and therefore denies them pursuant to Fed. R.

Civ. P. 8(b)(5). HP admits that on April 3, 2019, Largan contacted HP alleging that certain

models of HP Elitebooks, as well as other HP products, infringed the ’378 Patent. HP admits

that two ZBook products were mentioned in this communication. HP denies that any of its HP

products sold in the United States infringe any of the patents-in-suit.

       30.     HP admits that it communicated with Largan in the following months. HP denies

that AOET or any of Largan’s direct competitors were supplying infringing lenses to be used in

certain HP products sold in the United States. HP denies that any of its HP products sold in the

United States contain lenses that infringe on the patents-in-suit.

       31.     HP lacks knowledge or information sufficient to form a belief about the truth of

Largan’s allegations regarding its communications with AOET, and therefore denies them

pursuant to Fed. R. Civ. P. 8(b)(5). HP denies that any HP products sold in the United States

infringe on the patents-in-suit.

       32.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 32, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).




                                                  5
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 6 of 15




       33.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 33, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       34.     HP admits that Largan asked HP to identify the AOET lens models used in the

identified HP products and for additional information identifying the lens supplier for the HP

products containing multiple cameras.

       35.     HP admits that HP referred Largan to AOET for details about AOET lens models.

HP denies that the lens models used in HP products is information that it has in its possession.

       36.     HP admits that it was copied on certain communications between AOET and

Largan referring to Largan’s understanding of the HP products and AOET components Largan

accuses of infringing the patents-in-suit. HP lacks knowledge or information sufficient to form

a belief about the truth of being copied on all communications between AOET and Largan. HP

denies that any HP products sold in the United States infringe on Largan’s patents.

       37.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 37, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       38.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 38, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       39.     HP admits that it was copied on Largan’s infringement notice sent to

GM@newmax.com. HP lacks knowledge or information sufficient to form a belief as to whether

Newmax received the e-mail or if that is a valid Newmax e-mail address. HP denies that it has

any information regarding the product models Largan allege infringe its patents.

       40.     HP denies that it is engaging in ongoing and willful infringement of Largan’s

intellectual property. HP lacks knowledge or information sufficient to form a belief about the




                                                 6
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 7 of 15




truth of the allegations regarding whether Largan has United States patent rights, and therefore

denies them pursuant to Fed. R. Civ. P. 8(b)(5).

                                 COUNT ONE
                     INFRINGEMENT OF U.S. PATENT NO. 7,274,518

       41.     HP incorporates by reference its responses in Paragraphs 1-40 as if fully restated

in this paragraph.

       42.     HP admits that the ’518 Patent is entitled “Optical System for Taking Image,”

and was issued on September 25, 2007. HP lacks knowledge or information sufficient to form

a belief about the truth of the remaining allegations in Paragraph 42, and therefore denies them

pursuant to Fed. R. Civ. P. 8(b)(5).

       43.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 38, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       44.     HP denies the allegations of Paragraph 44.

       45.     HP denies the allegations of Paragraph 45.

       46.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’518 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding AOET’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       47.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’518 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding Newmax’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       48.     HP denies the allegations in Paragraph 48.

       49.     HP denies the allegations in Paragraph 49.

                                                   7
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 8 of 15




       50.     HP denies the allegations in Paragraph 50.

                                 COUNT TWO
                     INFRINGEMENT OF U.S. PATENT NO. 8,395,691

       51.     HP incorporates by reference its responses in Paragraphs 1-40 as if fully restated

in this paragraph.

       52.     HP admits that the ’691 Patent is entitled “Optical Image-Capturing Lens

Assembly,” and was issued on March 12, 2013. HP lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 51, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       53.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 53, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       54.     HP denies the allegations of Paragraph 54.

       55.     HP denies the allegations of Paragraph 55.

       56.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’691 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding AOET’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       57.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’691 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding Newmax’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       58.     HP denies the allegations of Paragraph 58.

       59.     HP denies the allegations of Paragraph 60.



                                                 8
          Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 9 of 15




                                COUNT THREE
                     INFRINGEMENT OF U.S. PATENT NO. 8,988,796

       60.     HP incorporates by reference its responses in Paragraphs 1-40 as if fully restated

in this paragraph.

       61.     HP admits that the ’796 Patent is entitled “Image Capturing Lens System,

Imaging Device and Mobile Terminal,” and was issued on March 24, 2015. HP lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

61, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       62.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 62, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       63.     HP denies the allegations of Paragraph 63.

       64.     HP denies the allegations of Paragraph 64.

       65.     HP denies the allegations of Paragraph 65.

       66.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’796 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding AOET’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       67.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’796 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding Newmax’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       68.     HP denies the allegations of Paragraph 68.

       69.     HP denies the allegations of Paragraph 69.

       70.     HP denies the allegations of Paragraph 70.


                                                  9
         Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 10 of 15




                                 COUNT FOUR
                     INFRINGEMENT OF U.S. PATENT NO. 9,146,378

       71.     HP incorporates by reference its responses in Paragraphs 1-40 as if fully restated

in this paragraph.

       72.     HP admits that the ’378 Patent is entitled “Image Capturing Lens Assembly,

Image Capturing Device and Mobile Terminal,” and was issued on September 29, 2015. HP

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations in Paragraph 72, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       73.     HP lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 73, and therefore denies them pursuant to Fed. R. Civ. P. 8(b)(5).

       74.     HP denies the allegations of Paragraph 74.

       75.     HP denies the allegations of Paragraph 75.

       76.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’378 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding AOET’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       77.     HP denies that any HP products offered for sell or sold in the United States

infringe upon the ’378 Patent. HP lacks knowledge or information sufficient to form a belief

about the truth of the allegations regarding Newmax’s alleged infringement, and therefore denies

them pursuant to Fed. R. Civ. P. 8(b)(5).

       78.     HP denies the allegations of Paragraph 78.

       79.     HP denies the allegations of Paragraph 79.

       80.     HP denies the allegations of Paragraph 80.

                                   PRAYER FOR RELIEF

                                                10
         Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 11 of 15




       HP denies that Largan is entitled to any of the requested relief made in Paragraphs A-F

of the “Prayer for Relief” or to any other relief. HP further denies any allegations asserted under

the heading “Prayer for Relief.”

                                         General Denial

       HP denies each and every allegation contained in the Complaint that was not specifically

admitted above.

                                   ADDITIONAL DEFENSES

       HP states the following defenses in response to the allegations in the Complaint, without

assuming the burden of proof as to any such defense that would otherwise rest with Plaintiff and

undertaking the burden of proof only as to those defenses deemed affirmative defenses by law

regardless of how such defenses are denominated herein. In addition to the additional defenses

described below, HP reserves all rights to allege additional defenses that become known through

the course of discovery:

                                      FIRST DEFENSE
                                    Failure to State a Claim

       Largan’s Complaint fails to state a claim upon which relief may be granted.

                                     SECOND DEFENSE
                                      Non-Infringement

       HP has not infringed any valid and enforceable claim of any of the patented asserted in

the Complaint

                                      THIRD DEFENSE
                                         Invalidity

       The claims of the patents asserted in the Complaint are invalid for failure to comply with

the conditions for patentability of, inter alia, 35 U.S.C. §§ 102, 103, and/or 112.

                                  FOURTH DEFENSE
             Laches, Waiver, Estoppel, Unclean Hands, Acquiescence, License

                                                 11
           Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 12 of 15




          Largan’s claims are barred by the doctrines of laches, waiver, equitable estoppel, unclean

hands, acquiescence, and/or license (express or implied), and thus Larga is precluded from

recovering any damages from HP for the allegedly wrongful conduct and from obtaining

injunctive relief.

                                         FIFTH DEFENSE
                                         No Injunctive Relief

          Largan is not entitled to injunctive relief as a matter of law.

                                         SIXTH DEFENSE
                                    Prosecution History Estoppel

          By virtue of statements or amendments made, or positions taken during the prosecution

of the application for patents asserted in the Original Complaint, Largan is estopped from

construing any allegedly infringed claims of the patents to cover or include any HP product, or

any method performed, in whole or in part, by HP.

                                       SEVENTH DEFENSE
                                       Limitation on Damages

          Any claim for damages made by Largan is limited under 35 U.S.C. § 287 to only such

damages as occurred after proper and sufficient notice to HP by Largan.

                                        EIGHTH DEFENSE
                                            No Costs

          Any claim for costs made by Largan is precluded under 35 U.S.C. § 288.

                                         NINTH DEFENSE
                                         Government Sales

          Any claim for damages made by HP is limited under 28 U.S.C. § 1498(a) to the extent

the accused products were sold to the United States or used or manufactured by or for the United

States.

                                         TENTH DEFENSE
                                        Statute of Limitations

                                                    12
            Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 13 of 15




       Largan’s claims are barred, in whole or in part, by the applicable statutes of limitations.

                                     ELEVENTH DEFENSE
                                         Inventorship

       One or more of the patents asserted in the Complaint is invalid, void, or unenforceable

for failure to comply with inventorship requirements.

                                     TWELFTH DEFENSE
                                       Implied License

       To the extent any of the patents asserted in the Complaint have been licensed to a supplier

or customer of HP, Largan’s claims are barred, in whole or in part, by express license agreements

and/or under the doctrines of implied license, patent exhaustion, and/or the single recovery rule.

                                    REQUEST FOR RELIEF

       HP respectfully requests that the Court grant the following relief:

       a.       dismissal of Largan’s Complaint with prejudice;

       b.       a finding that HP has not infringed and is not infringing any valid and enforceable

                claim of any patent asserted in the Complaint;

       c.       a finding that each claim of the patents asserted in Largan’s Complaint are

                invalid;

       d.       a finding that Largan’s “Counts” are barred by the doctrines of laches, waiver,

                estoppel, unclean hands, acquiescence, or license;

       e.       a finding that Largan is not entitled to any of its requested relief;

       f.       injunctive relief preventing Largan, its officers, employee, agents, and those in

                privity with any of them, from directly or indirectly charging or instituting any

                action for infringement of any of the patents asserted in the Complaint against HP

                or any person or entity in privity with HP;



                                                  13
           Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 14 of 15




      g.       a finding that this case is exceptional under 35 U.S.C. § 285, and an aware of

               attorneys’ fees to HP;

      h.       a finding that Largan is barred from obtaining any costs associated with this

               action;

      i.       an award of costs to HP; and

      j.       such other and further relief as this Court may deem appropriate.

Dated: December 17, 2019                MAYNARD COOPER & GALE, L.L.P.

                                        By /s/ Melissa R. Smith
                                        Sasha G. Rao (SBN 244303)
                                        srao@maynardcooper.com
                                        Brandon Story (SBN 289090)
                                        bstroy@maynardcooper.com
                                        MAYNARD COOPER & GALE, L.L.P.
                                        Transamerica Pyramid Center
                                        600 Montgomery Street, Suite 2600
                                        San Francisco, CA 94111
                                        Telephone: 415.646.4703
                                        Facsimile: 205.714.6415

                                        Melissa R. Smith
                                        State Bar No. 24001351
                                        GILLAM & SMITH, LLP
                                        303 South Washington Avenue
                                        Marshall, Texas 75670
                                        Telephone: (903) 934-8450
                                        Facsimile: (903) 934-9257
                                        Email: melissa@gillamsmithlaw.com

                                        Attorneys for Defendant HP INC.




                                                 14
         Case 3:20-cv-06607-JD Document 26 Filed 12/17/19 Page 15 of 15




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on this the 17th day of December, 2019.




                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                              15
